UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1900


ALEKSANDR J. STOYANOV,

                  Plaintiff – Appellant,

             v.

DONALD C. WINTER, Secretary of the Navy; STEPHAN W. PETRI,
Individually and in his Official Capacity as the Head of the
Carderock Division; GARY M. JEBSEN, Individually and in his
Official Capacity as the Head of Code 70; GERALD SMITH,
Individually and in his Official Capacity as Deputy Head of
Code 70 Carderock Division; M. KATHLEEN FOWLER, Individually
and in her Official Capacity as Administrative Officer Code
709; KEVIN M. WILSON, Individually and in his Official
Capacity as the Head of Code 74; JAMES H. KING, Individually
and in his Official Capacity as the Head of Code 74
Carderock Division; JOHN C. DAVIES, Individually and in his
Official Capacity as the Deputy Head of Code 74; STEPHAN M.
FARLEY, Individually and in his Official Capacity as the
Head of Code 741; ROGER P. FORD, Individually and in his
Official Capacity as the Head of Code 7014 Carderock
Division; DAVID CARON, Individually and in his Official
Capacity as Assistant Counsel Code 39,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cv-01245-AMD)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Aleksandr J. Stoyanov, Appellant Pro Se.    John Walter Sippel,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Aleksandr   J.    Stoyanov    appeals   the    district    court’s

order dismissing his claims under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006),

the Age Discrimination in Employment Act of 1967, as amended,

29 U.S.C. §§ 621 to 634 (2006), the Whistleblower Protection

Act, 5 U.S.C. §§ 1214, 1221 and 2302 (2006), and various state

law tort claims, as well as its order denying his Fed. R. Civ.

P.   59(e)   motion   for     reconsideration.       We    have   reviewed   the

record and find no reversible error.           Accordingly, we affirm the

district court’s orders.          See Stoyanov v. Winter, No. 1:06-cv-

01245-AMD (D. Md. July 6, 2009; July 14, 2009).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       3